 


109 HR 65 IH: To amend the age restrictions for pilots.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 65 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Gibbons introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the age restrictions for pilots. 
 
 
1.Limitation on age restrictionsSection 44703 of title 49, United State Code, is amended by adding at the end the following: 
 
(k)Limitation on age restrictions 
(1)In generalNotwithstanding any other provision of law, the Administrator may not, solely by reason of a person’s age, if such person has not attained the person’s social security retirement age as defined in section 216(l) of the Social Security Act (42 U.S.C. 416(l))— 
(A)deny, defer as to, or fail to renew for, any such person an airman or medical certificate to serve as a pilot of aircraft operated by an air carrier engaged in operations under part 121 of title 14, Code of Federal Regulations, or take any other action by regulation or otherwise under this section, including the imposition of restrictions or limitations on an airman or medical certificate following initial or periodic competency or medical testing, which has the same age discriminatory effect on any such person; or 
(B)require an air carrier engaged in operations under such part to terminate the employment of, or not to employ, any such person as a pilot of an aircraft operated by such air carrier, or take any other action by regulation or otherwise under section 44705 which has the same age discriminatory effect on any such person. 
(2)ApplicabilityNothing in paragraph (1) shall provide the basis for a claim of seniority under any labor agreement in effect between a recognized bargaining unit for pilots and an air carrier engaged in operations under part 121 of title 14, Code of Federal Regulations, made by any pilot seeking re-employment by such air carrier following the pilot’s previous termination or cessation of employment as mandated by section 121.383(c) of title 14, Code of Federal Regulations. 
(3)Amendment of regulationUpon the enactment of this subsection, the provisions of section 121.383(c) of title 14, Code of Federal Regulations (as in effect on the day before the date of enactment of this subsection) shall cease to apply and the Administrator shall take such action as is necessary to carry out this subsection.. 
 
